Citation Nr: 1325617	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  07-10 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for back pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for bilateral hip disabilities, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for bilateral knee disabilities, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for bilateral shoulder disabilities, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for bilateral elbow disabilities, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a left ankle disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, two sons, brother, and friend


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1990 to May 1991.  He had service in Southwest Asia from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2007 and February 2008 by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.

The Board remanded the service connection issues concerning sexual dysfunction, headaches, joint pain, back pain, and fatigue for additional development in January 2010 and August 2012.  A May 2013 supplemental statement of the case readjudicated the joint pain issue as claims for disabilities of the specific joints claimed.  The Board has preserved that characterization and will consider the claimed joints individually.

The issues of entitlement to service connection for sexual dysfunction and headaches are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The evidence does not show the Veteran has fibromyalgia or chronic fatigue syndrome nor any associated signs or symptoms which are manifestations of an undiagnosed illness incurred in or permanently aggravated by active service.

2.  The Veteran's back pain is attributable to a known clinical diagnosis, degenerative disc disease, that was not incurred in or permanently aggravated by service, and is otherwise unrelated to active service.

3.  The Veteran's bilateral hip mild degenerative joint disease is attributable to a known clinical diagnosis that was not incurred in or permanently aggravated by service, and is otherwise unrelated to active service.

4.  The Veteran's bilateral patellofemoral syndrome is attributable to a known clinical diagnosis that was not incurred in or permanently aggravated by service, and is otherwise unrelated to active service.

5.  The Veteran's bilateral shoulder disability is attributable to a known clinical diagnosis, degenerative joint disease, that was not incurred in or permanently aggravated by service, and is otherwise unrelated to active service.

6.  The Veteran's bilateral elbow disability is attributable to a known clinical diagnosis, degenerative joint disease, that was not incurred in or permanently aggravated by service, and is otherwise unrelated to active service.

7.  The Veteran's left ankle mild degenerative joint disease is attributable to a known clinical diagnosis that was not incurred in or permanently aggravated by service, and is otherwise unrelated to active service.


CONCLUSIONS OF LAW

1.  Fibromyalgia and chronic fatigue syndrome were not incurred in or aggravated by service nor may service connection be presumed based upon service in Southwest Asia.  38 U.S.C.A. §§ 1110, 1117, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303,3.304, 3.307, 3.309, 3.317 (2012).

2.  A back disability was not incurred in or aggravated by service nor may service connection be presumed based upon service in Southwest Asia.  38 U.S.C.A. §§ 1110, 1117, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303,3.304, 3.307, 3.309, 3.317 (2012).

3.  Bilateral hip mild degenerative joint disease was not incurred in or aggravated by service nor may service connection be presumed based upon service in Southwest Asia.  38 U.S.C.A. §§ 1110, 1117, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303,3.304, 3.307, 3.309, 3.317 (2012).

4.  Bilateral patellofemoral syndrome was not incurred in or aggravated by service nor may service connection be presumed based upon service in Southwest Asia.  38 U.S.C.A. §§ 1110, 1117, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303,3.304, 3.307, 3.309, 3.317 (2012).

5.  A bilateral shoulder disability was not incurred in or aggravated by service nor may service connection be presumed based upon service in Southwest Asia.  38 U.S.C.A. §§ 1110, 1117, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303,3.304, 3.307, 3.309, 3.317 (2012).

6.  A bilateral elbow disability was not incurred in or aggravated by service nor may service connection be presumed based upon service in Southwest Asia.  38 U.S.C.A. §§ 1110, 1117, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303,3.304, 3.307, 3.309, 3.317 (2012).

7.  Left ankle mild degenerative joint disease was not incurred in or aggravated by service nor may service connection be presumed based upon service in Southwest Asia.  38 U.S.C.A. §§ 1110, 1117, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303,3.304, 3.307, 3.309, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in August 2006, August 2007, and January 2010.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, private treatment records, and statements and testimony in support of the Veteran's claims.  The development requested on remand in January 2010 and August 2012 has been substantially completed.  There is no evidence of any additional existing pertinent records.  The Board finds that further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant. 

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the service record, the official history of each organization in which he served, the medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by that service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).

A Veteran is presumed to be in sound condition, except for defects, infirmities or disabilities noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  The presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of that examination.  Only conditions recorded in examination reports are noted and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of those conditions.  Crowe v. Brown, 7 Vet. App. 238 (1994).

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  

Service connection can be granted for certain chronic diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Subject to various conditions, service connection may be granted for a disability due to an undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more following service, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known medical causation.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 & 2012); 38 C.F.R. § 3.317 (2012).  If signs or symptoms have been medically attributed to a diagnosed, rather than undiagnosed, illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in 38 C.F.R. § 3.317(a)(2)(ii) for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i) (2012).  

The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2012).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2012).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2012).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)

Lay evidence presented by a Veteran concerning his continuity of symptoms after service may be considered credible, and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probative value of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate reason for doing so is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2012).

The pertinent evidence of record shows that in his December 1990 report of medical history for the purpose of a deployment examination, the Veteran reported having or having had swollen or painful joints, broken bones, and recurrent back pain.  He denied any history of arthritis, rheumatism, or bursitis or bone, joint, or other deformity.  The examiner noted he reported he twisted his right ankle three days earlier and that he had sustained fractures to the left lower leg in 1973 and to his right little finger in 1983.  The available records do not include an associated Standard Form 88, Report of Medical Examination, dated in December 1990.  In his April 1991 "Saudi Departure" report of medical history he reiterated his prior reports as to the right ankle, left lower leg, and right little finger.  He denied having recurrent back pain.  An April 1991 report of medical examination revealed a normal clinical evaluation of the upper and lower extremities and spine.  In a questionnaire for Desert Shield/Storm, Southwest Asia (SWA) the Veteran denied having sustained any other injuries while in SWA and reported that he did not miss any duty time in SWA as a result of a bone or joint injury.  

Private medical records dated in February 2001 noted the Veteran sustained a work-related back injury.  The diagnosis was low back pain.  

In statements and testimony provided in support of his claims the Veteran reported he had served in combat during the Gulf War and asserted that he had chronic joint pain, back pain, and chronic fatigue as a result of Gulf War Syndrome.  At his personal hearing in August 2009 he described his duties in SWA as including heavy lifting, but did not report having sustained any joint injuries or increased symptoms of back pain during active service.  

A May 2010 VA examination report noted the Veteran reported he had fibromyalgia that had its onset in 1993.  He stated he had noticed constant aches and pains in all of his muscles after serving in Desert Storm.  The examiner noted weakness to the upper and lower extremities, but found there was no objective evidence of fibromyalgia.  In an August 2011 addendum the examiner noted, in essence, that a diagnosis of fibromyalgia was not warranted because there were no trigger points.  It was further noted that it was less than likely that he had fibromyalgia as a result of Gulf War toxins.

On VA examination in August 2012 the Veteran reported hip pain that began approximately three years earlier, with no pain during active service.  He stated that his low back began bothering him about 15 years earlier, that his knees began bothering him about 13 years earlier, that his shoulders had been painful for approximately 12 years, that his elbows began to hurt approximately six years earlier, and that his left ankle began to hurt about 10 years earlier.  The diagnoses included mild degenerative joint disease of the bilateral hips, degenerative disc disease at L4 through S1, bilateral patellofemoral syndrome, bilateral degenerative joint disease of the shoulders, bilateral degenerative joint disease of the elbows, mild degenerative joint disease of the left ankle.  In an April 2013 addendum, the examiner found the claimed joint and back disabilities were less likely than not incurred in or caused by in-service injury, event, or illness.  It was noted that the Veteran's case had been discussed with an orthopedic specialist who stated the disabilities were not related to Gulf War toxins or to service, but were due to the Veteran's genetic make-up which predisposed him to develop degenerative joint and spine disease at a somewhat early age.  

Based upon the evidence of record, the Board finds the Veteran is not shown to have fibromyalgia, chronic fatigue syndrome, nor any associated signs or symptoms which are manifestations of an undiagnosed illness incurred in or permanently aggravated by active service.  The Board also finds that the Veteran's back pain, bilateral hip mild degenerative joint disease, bilateral patellofemoral, bilateral shoulder disability, bilateral elbow disability, and left ankle mild degenerative joint disease are attributable to known clinical diagnoses, degenerative disc disease and degenerative joint disease and patellofemoral syndrome, that were not incurred in or permanently aggravated by service.  There is no evidence that those disabilities, or any other reports of joint pain, are otherwise related to active service.  Arthritis is not shown to have been manifest in these joints within one year of service discharge.  The Veteran's reports of combat in Southwest Asia are consistent with the circumstances of his service, but he has denied having experienced any specific joint injury or disease during active service.  The Board finds that the May 2010, August 2011, August 2012, and April 2013 VA medical opinions are persuasive and based upon adequate rationale.  The opinions are shown to have been based upon thorough examinations, thorough reviews of the evidence of record, and adequate consideration of the Veteran's statements. 

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions of a nexus between symptoms manifest many years after service and his service in Southwest Asia.  He does not have the medical training to provide etiology opinions as to the claimed disabilities.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and a relationship to service are complex etiological questions akin to the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence). 

The Board finds the preponderance of the evidence is against the claims for entitlement to service connection for fatigue, back pain, bilateral hip disabilities, bilateral knee disabilities, bilateral shoulder disabilities, bilateral elbow disabilities, and a left ankle disability.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for fatigue, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for back pain, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for bilateral hip disabilities, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for bilateral knee disabilities, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for bilateral shoulder disabilities, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for bilateral elbow disabilities, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a left ankle disability, to include as due to an undiagnosed illness, is denied.


REMAND

Although the service connection issues for sexual dysfunction and headaches were previously remanded for additional development, the Board finds they must again be remanded for adequate determinations.  A remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

In its August 2012 remand order the Board noted that secondary service connection issues had been raised by the evidence of record.  The remand instructions included requests that an examiner provide opinions addressing whether the Veteran had a sexual dysfunction that was caused or aggravated by a service-connected disability, including a psychiatric disability, and whether he had headaches that were caused or aggravated by a service-connected disability, including immune thrombocytopenic purpura and a psychiatric disability.  It is also significant to note that an August 2012 rating decision granted service connection for a bilateral eye disability and rated under the criteria for loss of visual acuity.  An April 2013 VA podiatrist's opinion found that based upon a review of the record it would be mere speculation to assume the Veteran's erectile dysfunction was caused by or aggravated by his mental condition and, in essence, that since the Veteran believed his headaches to be related to his vision problems, they were less likely to be clinically associated with an undiagnosed illness.  The Board finds those opinions to be insufficient for adequate determinations.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and dates of treatment of all medical care providers, VA and non-VA, who provided any treatment for headaches or sexual dysfunction.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA psychiatric examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has sexual dysfunction or headaches as a result of the service-connected psychiatric disability.  The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that any sexual dysfunction or headaches are aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected psychiatric disability.  All indicated tests and studies should be performed.  The examiner must review the claims file and must note that review in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Schedule the Veteran for a VA neurology examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any headaches are a result of a service-connected disability, including immune thrombocytopenic purpura or a bilateral eye disability.  The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that any headaches are aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected psychiatric disability.  All indicated tests and studies should be performed.  All indicated tests and studies are to be performed.  The examiner must review the claims file and must note that review in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


